Title: To Thomas Jefferson from St. George Tucker, 12 October 1808
From: Tucker, St. George
To: Jefferson, Thomas


                  
                     Sir,
                     Richmond Octo: 12th. 1808.
                  
                  I have the melancholy office of communicating to you the departure of our inestimable friend Mr Page, last Evening. He will, at his own particular request, be privately interred this Evening. He died without a struggle. I am with the greatest respect & esteem, 
                  Sir, your most obedt. Servt.
                  
                     St. Go. Tucker.
                  
               